MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Oct 19 2016, 8:26 am
this Memorandum Decision shall not be                                       CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Scott Knierim                                             Gregory F. Zoeller
Danville, Indiana                                         Attorney General of Indiana
                                                          Lyubov Gore
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
     COURT OF APPEALS OF INDIANA
Wayne Mitchell,                                           October 19, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          32A05-1605-CR-948
        v.                                                Appeal from the Hendricks
                                                          Superior Court
State of Indiana,                                         The Honorable Stephenie Lemay-
Appellee-Plaintiff.                                       Luken, Judge
                                                          Trial Court Cause No.
                                                          32D05-1601-F5-8



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A05-1605-CR-948 | October 19, 2016          Page 1 of 5
                                             Case Summary
[1]   Wayne Mitchell (“Mitchell”) appeals his conviction for Escape, as a Level 5

      felony,1 presenting the sole issue of whether the State presented sufficient

      evidence that he was in lawful detention. We affirm.



                              Facts and Procedural History
[2]   In December of 2015, Mitchell was incarcerated at the Hendricks County Jail

      awaiting a bench trial scheduled for January 21, 2016. Mitchell requested an

      inmate work assignment and was permitted to leave his cell and perform tasks

      at the county garage attached to the jail facility. He assisted Hendricks County

      Sheriff’s Department mechanic, Ray Cummings (“Cummings”), doing such

      things as changing tires and washing vehicles, for “roughly a week, week and a

      half.” (Tr. at 177.)


[3]   On January 14, 2016, Mitchell worked with Cummings for several hours.

      Around 7:30 p.m., Cummings told Mitchell that he could “go in.” (Tr. at 180.)

      Mitchell went into a back area, where he shut off some lights and grabbed his

      jacket. He told Cummings that he had locked all the doors and would “see

      [Cummings] tomorrow.” (Tr. at 180.) However, when Cummings checked the

      doors at 8:30 p.m., he discovered that one was left unlocked. Cummings locked




      1
       Ind. Code § 35-44.1-3-4. He does not challenge his convictions for Burglary, as a Level 5 felony, I.C. § 35-
      43-2-1, or Auto Theft, as a Level 6 felony, I.C. § 35-43-4-2.5.


      Court of Appeals of Indiana | Memorandum Decision 32A05-1605-CR-948 | October 19, 2016              Page 2 of 5
      the door and went home, leaving a white Dodge truck parked outside.

      Cummings left the keys to that truck on his workbench.


[4]   At around 5:00 the next morning, Cummings received a call from Deputy

      Charles Tyree. After being told that Mitchell was missing, Cummings checked

      the garage. The keys he had left on the workbench were no longer there, and

      there was a lug wrench out-of-place. Deputy Tyree examined the back door

      and it appeared to have been pried open with a tool. The white Dodge truck

      was missing and inmate clothing had been discarded in the parking lot.


[5]   Later that day, officers discovered the white Dodge truck in a Walgreens

      parking lot in Greenwood, Indiana. Soon thereafter, Mitchell was taken into

      custody at the Greenwood Park Mall. The keys to the white Dodge truck were

      on his person.


[6]   The State charged Mitchell with Escape, Burglary, and Auto Theft and alleged

      that he is a habitual offender. At the conclusion of the State’s case-in-chief in

      the jury trial, Mitchell moved for a directed verdict on Count I, Escape. He

      argued that the State failed to properly charge flight from work release as

      opposed to lawful detention. The motion for a directed verdict was denied, and

      Mitchell was convicted of Escape, Burglary, and Auto Theft. The jury also

      found Mitchell to be a habitual offender. He was sentenced to six years

      imprisonment on the Escape conviction, enhanced by six years due to his

      habitual offender status. He received a five-year concurrent sentence for




      Court of Appeals of Indiana | Memorandum Decision 32A05-1605-CR-948 | October 19, 2016   Page 3 of 5
      Burglary and a one-year concurrent sentence for Auto Theft. This appeal

      ensued.



                                  Discussion and Decision
[7]   Mitchell challenges the sufficiency of the evidence to support his conviction for

      Escape. When reviewing the sufficiency of the evidence to support a

      conviction, we will consider only the probative evidence and reasonable

      inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We will affirm the conviction unless no reasonable fact-finder could find

      the elements of the crime proven beyond a reasonable doubt. Id.


[8]   The State charged that Mitchell violated Indiana Code Section 35-44.1-3-4,

      which provides in relevant part: “A person, except as provided in subsection

      (b), who intentionally flees from lawful detention commits escape, a Level 5

      felony.” Mitchell does not deny that he fled or that he did so intentionally.

      According to Mitchell, although his conduct arguably amounts to flight from

      work release, it does not constitute flight from lawful detention.2


[9]   “Lawful detention” is defined by Indiana Code Section 35-31.5-2-186 to include

      “detention in a penal facility.” The State presented evidence that Mitchell was

      an inmate at the Hendricks County Jail. He was being held on a $500 bond




      2
        Mitchell claims that he was “in a program in which special privileges are allowed to inmates” and was
      “granted temporary leave for a specific purpose.” (Appellant’s Br. at 9-10.) However, he does not provide a
      statutory basis for his claim of temporary leave.


      Court of Appeals of Indiana | Memorandum Decision 32A05-1605-CR-948 | October 19, 2016            Page 4 of 5
       awaiting trial. Pursuant to his request, Mitchell had been allowed outside his

       cell to perform unpaid work. He had not been released from incarceration or

       transferred to the separate Hendricks County work release facility. The State

       presented sufficient evidence to establish that Mitchell was in lawful detention

       prior to his escape. Mitchell’s emphasis upon the absence of a law enforcement

       officer at the garage is unavailing. See Rowe v. State, 813 N.E.2d 1232, 1235

       (Ind. Ct. App. 2004) (“detention for law enforcement purposes does not require

       the presence of a law enforcement officer”), trans. denied.



                                                Conclusion
[10]   The State presented sufficient evidence to support Mitchell’s conviction for

       Escape.


[11]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A05-1605-CR-948 | October 19, 2016   Page 5 of 5